Case 6:14-cv-00687-PGB-LRH Document 650 Filed 07/23/21 Page 1 of 10 PageID 73860




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

  PARKERVISION, INC.,

                                  Plaintiff,

          v.
                                                              CASE NO.: 6:14-CV-00687-PGB-
  QUALCOMM INCORPORATED,                                      LRH
  QUALCOMM ATHEROS, INC.,

                                  Defendants.



                        Joint Stipulation and Motion for Entry of Judgment of
                              Non-Infringement of the ’177 Patent

          Plaintiff ParkerVision, Inc., and Defendants Qualcomm Incorporated and

  Qualcomm Atheros, Inc., stipulate and agree, subject to the approval of the Court, as

  follows:

  1. On March 5, 2021, the Court issued its Order Striking ParkerVision’s 2020

      Infringement       Contentions,          including     ParkerVision’s       2020      infringement

      contentions for the ’177 Patent. Dkt. 536. 1 Among other things, the Court’s Order

      addressed the “filter” and “combiner” limitations of asserted claims 1-3, 5, 7, 10,

      11, and 14 of the ’177 Patent. 2 In its Order Striking ParkerVision’s 2020



  1
   The Endorsed Order referencing the Sealed Order (Dkt. 536) appears at Docket Number 537.
  2
   For instance, Claim 1 of the ’177 Patent requires “a first combiner module that combines said
  second down-converted signal and said first down-converted signal and outputs a first channel
  down-converted signal.” Claim 7 requires, among other things, “a first filter that filters said first
  down-converted signal.”

                                                      1
Case 6:14-cv-00687-PGB-LRH Document 650 Filed 07/23/21 Page 2 of 10 PageID 73861




      Infringement Contentions, the Court determined that ParkerVision’s 2015

      infringement contentions failed to identify the transimpedance amplifiers (“TIAs”)

      in Qualcomm’s Accused Products 3 as satisfying both the “filter” and “combiner”

      limitations of asserted claims 1-3, 5, 7, 10, 11, and 14 of the ’177 Patent. See id. at

      7-9; see also id. at 2 (Court’s Order stating that ParkerVision’s “new infringement

      contentions [improperly] accuse the TIA itself as the combiner” in addition to the

      filter); Ex. A (Jan. 16, 2015, Contentions); Ex. B (June 9, 2015, Contentions)

  2. On April 2, 2021, ParkerVision filed a Motion for Clarification of the Court’s Order

      with respect to the ’177 Patent. Dkt. 589 (referencing Dkt. 537, the Endorsed Order

      corresponding to Dkt. 536).

  3. On May 19, 2021, the Court denied ParkerVision’s Motion for Clarification of the

      Court’s Order. Dkt. 611. In its Order, the Court again determined that

      ParkerVision’s 2015 infringement contentions failed to identify the TIAs of

      Qualcomm’s Accused Products as satisfying both the “filter” and “combiner”

      limitations. See id. at 3-5; see also id. at 3 (Court’s Order stating that “ParkerVision

      claims that the TIA both filters and combines—a premise the Court rejected in its

      [March 5, 2021] Order.”).

  4. The Court’s May 19, 2021 Order also stated that the effect of its Orders at Dkts.

      536 and 611 was to limit the scope of ParkerVision’s experts’ trial testimony, such



  3
   As used herein, Qualcomm’s Accused Products for the ’177 Patent include the Solo, Napoleon,
  Magellan, Odyssey, Nucleus, Flying Dutchman, Black Pearl, Lepton, Boson, Aadi, Hubble, Rex,
  Chandra, and Quark receiver architectures.


                                                2
Case 6:14-cv-00687-PGB-LRH Document 650 Filed 07/23/21 Page 3 of 10 PageID 73862




     that ParkerVision’s experts cannot testify at trial that the TIAs in Qualcomm’s

     Accused Products satisfy both the “filter” and “combiner” limitations of the

     asserted claims of the ’177 Patent. Dkt. 611 at 3, n.1 (Court’s Order stating “[i]t is

     true that the Court did not specifically address the effect of its ruling on the

     permissible scope of Plaintiff’s expert’s testimony. This is not because the Order

     does not limit the scope of admissible expert testimony—it does.”).

  5. In light of the Court’s Orders at Dkts. 536 and 611, and in particular the limitation

     on the scope of ParkerVision’s experts’ testimony at trial, ParkerVision is unable to

     put forward its theory, supporting evidence, and expert testimony that the “filter”

     and “combiner” limitations of asserted claims 1-3, 5, 7, 10, 11, and 14 of the ’177

     Patent are satisfied by the TIAs in the Accused Products.

  6. In particular, and based upon the Court’s Orders at Dkts. 536 and 611,

     ParkerVision is unable to advance at trial the theories of infringement described at

     ¶¶ 251-53, 266-68, 339-42, 390-93, 422-23, 429, and 603 in its expert’s report—each

     theory is premised on the TIA of the Accused Products meeting the “filter” and

     “combiner” limitations of asserted claims 1-3, 5, 7, 10, 11, and 14 of the ’177

     Patent—the very premise rejected in the Court’s Orders. Ex. C (excerpts from RX

     Opening Report).

  7. Additionally, in light of the Court’s Orders at Dkts. 536 and 611, and for the same

     reasons, ParkerVision is unable to advance at trial the theories of infringement

     described at pages 43-45 of the expert report of Mr. David Sorrells—each theory is

     also premised on the TIA of certain of the Accused Products meeting the

                                             3
Case 6:14-cv-00687-PGB-LRH Document 650 Filed 07/23/21 Page 4 of 10 PageID 73863




     “combiner” limitation of asserted claims 1-3, 5, 7, 10, 11, and 14 of the ’177

     Patent—the same premise rejected in the Court’s Orders. Ex. D (excerpts from

     Sorrells Opening Report).

  8. However, had the Court not issued its Orders at Dkts. 536 and 611, ParkerVision

     contends that it would have offered the evidence and infringement opinions

     contained in ¶¶ 251-53, 266-68, 339-42, 390-93, 422-23, 429, and 603, of its expert’s

     report at trial and would have offered the evidence and infringement opinions

     contained in pages 43-45 of the expert report of Mr. David Sorrells. See Exs. A and

     B. But for the Court’s Orders at Dkts. 536 and 611, ParkerVision contends it would

     have presented evidence, introduced through its expert’s and Mr. Sorrells’s

     testimony at trial, that the TIAs of the Accused Products meet the “filter” and

     “combiner” limitations of asserted claims 1-3, 5, 7, 10, 11, and 14 of the ’177

     Patent. See id. Qualcomm denies that the evidence would have shown the Accused

     Products meet the “filter” and “combiner” limitations.

  9. Subject to all of ParkerVision’s rights to appeal and Qualcomm’s right to revive its

     defenses in the event of a remand from the Federal Circuit Court of Appeals, and

     in light of the Court’s Orders at Dkts. 536 and 611, the Parties stipulate and agree

     for purposes of entry of a final judgment that ParkerVision is unable to meet its

     burden to prove at trial that the Accused Products infringe asserted claims 1-3, 5,

     7, 10, 11, and 14 of the ’177 Patent because, in light of the Court’s Orders,

     ParkerVision is unable to meet its burden to prove at trial that the Accused Products

     satisfy the “filter” and “combiner” limitations of these claims. The Parties also

                                             4
Case 6:14-cv-00687-PGB-LRH Document 650 Filed 07/23/21 Page 5 of 10 PageID 73864




     request that the Court enter a final judgment for Defendants and against

     Plaintiff on Defendants’ counterclaim seeking declaratory judgment of

     noninfringement and Defendants’ defense of non-infringement, and declare the

     ’177 Patent not infringed by Defendants.

  10. The Parties agree that this judgment will be entered against ParkerVision in the

     final judgment to issue in this case.

  11. Subject to Qualcomm’s right to revive its defenses in the event of a remand from

     the Federal Circuit Court of Appeals, the Parties stipulate and agree for purposes

     of entry of a judgment that Qualcomm will dismiss without prejudice its invalidity

     defenses, including its counterclaim seeking declaratory judgment of invalidity,

     against ParkerVision’s infringement claims for asserted claims 1-3, 5, 7, 10, 11, and

     14 of the ’177 Patent.

  12. Therefore, in light of the Court’s Orders at Dkts. 536 and 611, the Parties stipulate

     to entry of a judgment, which will be included in the final judgment, that

     ParkerVision is unable to meet its burden to prove at trial that the TIAs within

     Qualcomm’s Accused Products infringe the “filter” and “combiner” limitations of

     asserted claims 1-3, 5, 7, 10, 11, and 14 of the ’177 Patent and that Defendants

     have    proven    their   counterclaim      seeking    declaratory    judgment     of

     noninfringement and Defendants’ defense of non-infringement.

  13. This stipulation does not address the ’907, ’940, and ’372 Patents, which remain

     pending in the case.

  14. Any Party may make this stipulation part of the appellate record.


                                             5
Case 6:14-cv-00687-PGB-LRH Document 650 Filed 07/23/21 Page 6 of 10 PageID 73865




  15. Qualcomm reserves all rights to seek fees and costs.


  IT IS SO STIPULATED.




                                            6
Case 6:14-cv-00687-PGB-LRH Document 650 Filed 07/23/21 Page 7 of 10 PageID 73866




   July 23, 2021                         Respectfully submitted,

                                         McKOOL SMITH, P.C.
                                         By: /s/ Joshua W. Budwin
                                         Douglas A. Cawley
                                         Texas State Bar No. 04035500
                                         dcawley@mckoolsmith.com
                                         Richard A. Kamprath
                                         Texas State Bar No. 24078767
                                         rkamprath@mckoolsmith.com
                                         300 Crescent Court, Suite 1500
                                         Dallas, Texas 75201
                                         Telephone: (214) 978-4000
                                         Facsimile: (214) 978-4044

                                         Joshua W. Budwin
                                         Texas State Bar No. 24050347
                                         jbudwin@mckoolsmith.com
                                         Matt Cameron
                                         Texas State Bar No. 24097451
                                         mcameron@mckoolsmith.com
                                         Peter M. Hillegas
                                         Texas State Bar No. 24101913
                                         phillegas@mckoolsmith.com
                                         R. Mitch Verboncoeur
                                         Texas State Bar No. 24105732
                                         mverboncoeur@mckoolsmith.com
                                         George T. Fishback, Jr.
                                         Texas State Bar No. 24120823
                                         gfishback@mckoolsmith.com
                                         303 Colorado Street, Suite 2100
                                         Austin, Texas 78701
                                         Telephone: (512) 692-8700
                                         Facsimile: (512) 692-8744

                                         CALDWELL CASSADY &
                                         CURRY
                                         Kevin L. Burgess
                                         Texas State Bar No. 24006927
                                         2121 N. Pearl Street, Suite 1200
                                         Dallas, Texas 75201
                                         Telephone: (214) 888-4848
                                         Facsimile: (212) 888-4849
Case 6:14-cv-00687-PGB-LRH Document 650 Filed 07/23/21 Page 8 of 10 PageID 73867




                                         kburgess@caldwellcc.com

                                         SMITH HULSEY & BUSEY
                                         Stephen D. Busey
                                         Florida Bar Number 117790
                                         John R. Thomas
                                         Florida Bar Number 77107
                                         One Independent Dr., Suite 3300
                                         Jacksonville, Florida 32202
                                         Telephone: (904) 359-7700
                                         Facsimile: (904) 359-7708
                                         busey@smithhulsey.com
                                         jthomas@smithhulsey.com

                                         ATTORNEYS FOR PLAINTIFF
                                         PARKERVISION, INC.
Case 6:14-cv-00687-PGB-LRH Document 650 Filed 07/23/21 Page 9 of 10 PageID 73868




  Dated: July 23, 2021               By: /s/Eamonn Gardner

   BEDELL, DITTMAR, DEVAULT,         COOLEY LLP
   PILLANS & COXE, P.A.              Stephen C. Neal (admitted pro hac vice)
   John A. DeVault, III              nealsc@cooley.com
   Florida Bar No. 103979            Matthew Brigham (admitted pro hac vice)
   jad@bedellfirm.com                mbrigham@cooley.com
   Michael E. Lockamy                Jeffrey Karr (admitted pro hac vice)
   Florida Bar No. 069626            jkarr@cooley.com
   mel@bedellfirm.com                Priya Viswanath (admitted pro hac vice)
   The Bedell Building               pviswanath@cooley.com
   101 East Adams Street             Dena Chen (admitted pro hac vice)
   Jacksonville, Florida 32202       dchen@cooley.com
   Phone: (904) 353-0211             Patrick Lauppe (admitted pro hac vice)
   Fax: (904) 353-9307               plauppe@cooley.com
                                     3175 Hanover Street
                                     Palo Alto, CA 94304-1130
   CADWALADER,                       Phone: (650) 843-5000
   WICKERSHAM & TAFT, LLP            Fax: (650) 843-7400
   Howard Wizenfeld (admitted pro
   hac vice)                         COOLEY LLP
   Howard.wizenfeld@cwt.com          Stephen Smith (admitted pro hac vice)
   One World Financial Center        ssmith@cooley.com
   200 Liberty Street                1299 Pennsylvania Avenue NW
   New York, NY 10281                Suite 700
   Telephone: (212) 504-6050         Washington, DC 20004
   Facsimile: (212) 504-6666         Phone: (202) 842-7800
                                     Fax: (202) 842-7899
   COOLEY LLP
   Eamonn Gardner (pro hac vice)     Attorneys for Defendants
   egardner@cooley.com               Qualcomm Incorporated and
   1144 15th Street, Suite 2300      Qualcomm Atheros, Inc.
   Denver, CO 80202-2686
   Telephone: (720) 566-4000
   Facsimile: (720) 566-4099
Case 6:14-cv-00687-PGB-LRH Document 650 Filed 07/23/21 Page 10 of 10 PageID 73869




                              CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the above and forgoing

  document has been served on all counsel of record via the Court’s ECF system on

  July 23, 2021.


                                             /s/ Josh Budwin
                                           Josh Budwin




  4817-5536-1779
